17‐1612 
    United States v. Robinson 
     
                           UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                
                                     SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
     
           At a stated term of the United States Court of Appeals for the Second Circuit, 
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
    of New York, on the 21st day of September, two thousand eighteen. 
     
    PRESENT:   
                  JOHN M. WALKER, JR., 
                  DENNIS JACOBS, 
                  GUIDO CALABRESI, 
                         Circuit Judges.   
    _____________________________________ 
                                                          
    UNITED STATES OF AMERICA, 
                         Appellee, 
     
                  ‐v.‐                                               17‐1612 
                                                               
    JAMES ROBINSON, 
                         Defendant‐Appellant, 
     
    BERNARD COUCH, JR., JONATHAN ANDERSON, 
                         Defendants. 
    ____________________________________ 
     


                                            1
FOR DEFENDANT‐APPELLANT:                   Daniel A. McGuinness, Adam D. Perlmutter, 
                                           Perlmutter & McGuinness, P.C., New York, 
                                           NY.   
                                            
                                                                 
FOR APPELLEE:                              Nathan Rehn and Sarah K. Eddy, Assistant 
                                           United States Attorneys, for Geoffrey S. 
                                           Berman, United States Attorney for the 
                                           Southern District of New York, New York, NY. 
        
 
        Appeal from a judgment of the United States District Court for the Southern 
District of New York (Scheindlin, J.). 
         
        UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 
AND DECREED that the judgment of the district court is AFFIRMED.   
         
        James Robinson was convicted by a jury in the United States District Court for 
the Southern District of New York (Scheindlin, J.) of conspiracy to commit bank fraud.   
See 18 U.S.C. § 1349.    On appeal, Robinson challenges the sufficiency of the evidence as 
well as certain evidentiary rulings. We assume the partiesʹ familiarity with the 
underlying facts, the procedural history, and the issues presented for review. 
         
        1. Robinson argues that the evidence was insufficient to support his conviction 
for conspiracy.    Specifically, he claims that the only direct evidence of his intent to join 
the conspiracy was the testimony of a cooperating witness named Kenneth Nadolny, 
which (Robinson argues) the jury should have rejected on credibility grounds.    The 
argument fails easily.       
         
        A challenge to the sufficiency of the evidence fails if “any rational [jury] could 
have found the essential elements of the crime beyond a reasonable doubt.”    United 
States v. Persico, 645 F.3d 85, 105 (2d Cir. 2011) (internal quotation marks omitted).   
Therefore we assess the evidence put before the jury by “draw[ing] all permissible 
inferences in favor of the government and resolv[ing] all issues of credibility in favor of 
the jury[‘s] verdict.”    United States v. Kozeny, 667 F.3d 122, 139 (2d Cir. 2011) 
(emphases added).    Our review is thus sharply circumscribed: “It is the province of the 
jury[,] and not of the court[,] to determine whether a witness who may have been 
inaccurate, contradictory and even untruthful in some respects was nonetheless entirely 
credible in the essentials of his testimony.”    United States v. OʹConnor, 650 F.3d 839, 


                                              2
855 (2d Cir. 2011) (emphasis added) (internal quotation marks omitted).    Accordingly, 
we do not second‐guess a jury’s apparent decision to credit a witness’s testimony except 
in extreme cases where the testimony was “incredible as a matter of law,” meaning it 
was “incredible on its face” or it “def[ied] physical realities.”    United States v. Truman, 
688 F.3d 129, 139 (2d Cir. 2012) (internal quotation marks omitted).    This is not an 
extreme case.       
         
        In arguing that Nadolny’s testimony was incredible as a matter of law, Robinson 
relies on an alleged lack of corroboration for some of Nadolny’s central assertions, his 
supposedly combative demeanor on the witness stand, and a single inconsistency.   
“The proper place for [such run‐of‐the‐mill] challenge[s] to a witness’s credibility is in 
cross‐examination and in subsequent argument to the jury, not in a” request for post‐
trial relief from a verdict.    Truman, 688 F.3d at 139 (alteration, citation, and internal 
quotation marks omitted).    In Truman, we declined to find a witness’s testimony 
incredible as a matter of law, despite substantially more pervasive indicia of 
unreliability: the witness had been highly combative, refusing to answer any questions 
on a key topic; his testimony had included various “inconsistencies”; his attorney had 
conceded “that he had perjured himself” in a related state court trial; and the 
government had “effective[ly] repudiat[ed]” his testimony.    Id. at 139‐40.    On top of 
that, he had breached a cooperation agreement with prosecutors and acknowledged his 
history of criminal activity and substance abuse.    See id. at 139.    We nonetheless 
vacated a grant of post‐trial relief that was based on the witness’s lack of credibility.   
No different result is warranted here; the jury’s verdict finds sufficient support in the 
record.         
         
        2. Robinson argues that the district court deprived him of a meaningful 
opportunity to present a defense by prohibiting him (on hearsay grounds) from 
testifying about exculpatory out‐of‐court statements purportedly made by two of his co‐
conspirators. 
 
        As to testimony about co‐conspirator Kenneth Foote, Robinson’s counsel did not 
contemporaneously offer a non‐hearsay basis for admitting the statements, but the court 
identified one sua sponte after the defense had rested.    The court then invited counsel to 
recall his client to the stand in order to elicit the previously excluded testimony; but 
counsel declined the offer.     
 
        Even assuming that the initial hearsay ruling was erroneous, Robinson’s claim 
fails because the court’s curative measures permitted Robinson to present his defense 
free of prejudice.    District courts are empowered to “correct errors made in the course 

                                              3
of trial while [they] still ha[ve] the opportunity to do so.”    United States v. Burger, 739 
F.2d 805, 810 (2d Cir. 1984).    This authority includes the “discretion to reopen a case 
after the defense has rested” so that previously excluded defense testimony can be 
admitted.    Id. at 809‐10 (rejecting as “[un]persuasive” defendant’s claim that “the 
belated admission of [the] evidence” would have prejudiced his case and that a mistrial 
was required instead).    An erroneous exclusion may be deemed cured even where, as 
here, the defense‐‐as a matter of trial strategy‐‐declined the court’s offer to reopen.    See 
id.    “We conclude that the district court’s offer to reopen the case was sufficient to 
render harmless its previous error in excluding [the] evidence,” as “the belated 
introduction of th[e] testimony [at issue] would not have been unfairly prejudicial.”   
Id. at 810.    Robinson cannot use an appeal “to evade the consequences of an 
unsuccessful tactical decision.”    United States v. Coonan, 938 F.2d 1553, 1561 (2d Cir. 
1991). 
 
        Robinson also challenges the court’s exclusion of out‐of‐court statements 
purportedly made by another co‐conspirator, Nadolny.    The court did not extend an 
offer to Robinson to retake the stand in order to introduce the previously excluded 
Nadolny statements.     
 
        Again, Robinson’s counsel failed to offer a non‐hearsay basis for admitting the 
statements, either contemporaneously or during the colloquy concerning Foote’s 
statements and the court’s offer to reopen.    See Fed. R. Evid. 103(a)(2).    Accordingly, 
any objection to the exclusion of the Nadolny statements was forfeited and our review 
is only for plain error.    See United States v. Yu‐Leung, 51 F.3d 1116, 1121 (2d Cir. 1995).   
Robinson cannot prevail under that exacting standard.     
 
        “Th[e] [plain error] standard is met when (1) there is an error; (2) the error is 
clear or obvious, rather than subject to reasonable dispute; (3) the error affected the 
appellantʹs substantial rights, which in the ordinary case means it affected the outcome 
of the district court proceedings; and (4) the error seriously affects the fairness, integrity 
or public reputation of judicial proceedings.”    United States v. Vilar, 729 F.3d 62, 70 (2d 
Cir. 2013) (internal quotation marks omitted).    Even assuming that the exclusion was 
clearly erroneous, Robinson cannot establish that it “had a substantial and injurious 
effect . . . on the juryʹs verdict.”    United States v. Groysman, 766 F.3d 147, 155 (2d Cir. 
2014) (internal quotation marks omitted).     
 
        First, Robinson was permitted to introduce Nadolny’s out‐of‐court statements to 
make substantially the same point he now claims he was not permitted to make.   
Robinson contends on appeal that he was prohibited from offering statements made by 

                                              4
Nadolny that would have provided the jury an “innocent explanation” for why he 
accepted a stolen check from Nadolny.    Appellant’s Br. 25.    However, Robinson did 
provide the jury such an explanation when he testified that Nadolny had told him that 
the check was repayment for a loan and that the name on the check‐‐Undertone‐‐was 
Nadolny’s company.    Robinson fails to identify any additional information that he 
would have adduced from Nadolny’s out‐of‐court statements on this point‐‐much less 
information that would have swayed the jury‐‐and no such information is apparent in 
the record.    Robinson therefore fails to sustain his burden of establishing substantial 
prejudice from the exclusion.    See United States v. Bruno, 383 F.3d 65, 79 (2d Cir. 2004) 
(“[T]he defendant . . . bears the burden of persuasion with respect to prejudice [on plain 
error review].”).     
 
       Finally, Robinson cannot establish that the jury’s verdict would have been 
different if he had been permitted to offer further testimony about his supposedly 
innocent receipt of the Nadolny check.    Nadolny directly testified that Robinson was a 
knowing participant in the conspiracy, and the jury evidently credited that testimony.   
Even apart from Robinson’s handling of the Nadolny check, there was damning 
testimonial and documentary evidence of his criminal activities.    Substantial evidence 
showed that Robinson, inter alia, created a forged letter to induce a bank to accept for 
deposit stolen Undertone checks, directed an associate to deposit additional stolen 
checks, and had regular contact with the other conspirators during the course of the 
scheme.    On this record, we cannot say that the introduction of arguably cumulative 
evidence on a narrow point would have occasioned Robinson’s acquittal.     
        
       We have considered Robinson’s remaining arguments‐‐including his contention 
that the court committed error by directing the invitation to reopen to Robinson’s 
counsel rather than to Robinson himself‐‐and find them to be without merit.    See 
Brown v. Artuz, 124 F.3d 73, 79 (2d Cir. 1997).    For the foregoing reasons, we AFFIRM 
the judgment of the district court. 
        
                             FOR THE COURT:   
                             Catherine O’Hagan Wolfe, Clerk of Court 




                                             5